J-S09015-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DANNY REED                                 :
                                               :
                       Appellant               :   No. 6 EDA 2020

          Appeal from the Judgment of Sentence Entered July 24, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0000809-2018


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                                   FILED MAY 25, 2021

       Appellant, Danny Reed, appeals from the judgment of sentence entered

on July 24, 2019,1 following his jury trial convictions for robbery, aggravated

assault, persons not to possess a firearm, carrying a firearm without a license,

carrying a firearm in public on the streets of Philadelphia, and possessing an

instrument of crime (PIC).2 We affirm.

       We briefly summarize the facts and procedural history of this case as

follows. On January 11, 2018, police arrested Appellant in connection with a

gunpoint robbery at the corner of 15th Street and Girard Avenue in

Philadelphia, Pennsylvania wherein the victim was shot in the leg.        Police

____________________________________________


1 As made final by the denial, by operation of law, of Appellant’s post-trial
motions on November 28, 2019.

218 Pa.C.S.A. §§ 3701(A)(1), 2702(A), 6105(A)(1), 6106(A)(1), 6108, and
907(A), respectively.
J-S09015-21



interviewed the victim at the hospital shortly after the shooting. The victim

described the shooter as an African American male in his late 40s, wearing

dark clothing, riding a bicycle, and carrying a revolver. The victim also stated

that his assailant smelled strongly of alcohol and was missing bottom teeth.

The victim told the police that the perpetrator demanded money at gunpoint

and put his hand into the victim’s pocket. The victim’s cellular telephone, and

its protective case which also served as a wallet, fell out of his pocket onto

the ground. A struggle ensued. The victim kicked the assailant in the groin

and then picked up the assailant’s bicycle to shield himself. The attacker shot

the victim in the leg, retrieved the victim’s cellular telephone, and rode away

on his bicycle.

      The victim’s wife, who was at the hospital at the time of the police

interview, provided police with information to track the victim’s cellular

telephone via an application called “Find My Phone.”        Police tracked the

victim’s cellular telephone to a location on Girard Avenue. There they saw

Appellant laughing while holding a cellular telephone and noticed that

Appellant was missing his bottom teeth. No one else was in the immediate

area. When Appellant saw the police, he gave them a suspicious look, reached

towards his waistband, and quickly walked away. The police ordered Appellant

to stop, but he fled. Police chased Appellant. A struggle ensued wherein an

officer and Appellant tumbled down a flight of stairs.      Appellant pulled a

firearm from his waistband, but the police disarmed him.         Appellant was

apprehended.      The police recovered the firearm (which was loaded),

                                     -2-
J-S09015-21



additional ammunition, and the victim’s cellular telephone and wallet case

containing the victim’s credit cards. The police transported Appellant to the

hospital wherein the victim identified Appellant. The victim asked the police

to view Appellant a second time to confirm that he was missing teeth. The

victim identified Appellant as the perpetrator again.

       Prior to trial, Appellant filed a motion to suppress the victim’s

identification of Appellant, as well as the physical evidence recovered.       He

claimed that the victim’s identification at the hospital was unduly suggestive.

More specifically, Appellant claimed that the victim had already been informed

by the police that his cellular telephone had been recovered from Appellant

prior to the identification.       Appellant also argued that the police lacked

reasonable suspicion to detain him. Accordingly, Appellant argued that the

victim’s identification of Appellant, and the physical evidence recovered

subsequent to arrest, required suppression. The trial court held a suppression

hearing and ultimately denied relief.

       On February 14, 2019, a jury trial commenced. On February 19, 2019,

the jury found Appellant guilty of the aforementioned crimes.3        On July 9,

2019, the trial court sentenced Appellant to an aggregate term of 17 to 34

years of imprisonment followed by five years of probation. On July 10, 2019,


____________________________________________


3  In a bifurcated, stipulated bench trial immediately following the jury verdict,
the trial court separately found Appellant guilty of persons not to possess a
firearm pursuant to Section 6105(A)(1).


                                           -3-
J-S09015-21



Appellant filed a post-sentence motion which was denied by operation of law

on November 28, 2019.4 This timely appeal resulted.5

       On appeal, Appellant presents the following issues for our review:

       A. Did not the [trial] court err in denying the motion to suppress
          the out-of-court identification and subsequent in-court
          identification of Appellant where the out-of-court identification
          was unduly suggestive, as police informed the complainant that
          his personal items had been recovered before he identified
          Appellant, and where there was insufficient evidence to show
          an independent basis for the in-court identification?

       B. Did not the [trial] court err in denying the motion to suppress
          the physical evidence where police did not have reasonable
          suspicion to seize Appellant hours after the incident simply
          because he met a general description and he was in the area
          of where police tracked the complainant's stolen [cellular
          telephone]?

       C. Did not the [trial] court err as a matter of law and abuse its
          discretion in imposing a sentence of confinement totaling 17 to
          34 years followed by 5 years [of] probation that was manifestly
          excessive and unreasonable?

Appellant’s Brief at 4 (emphasis in original).


____________________________________________


4  Following a hearing on July 24, 2019, the trial court determined that
Appellant’s sentence for carrying a firearm without a license was illegal.
Accordingly, the court vacated that sentence and resentenced him within the
statutory guidelines for that offense. Appellant’s sentence for unlicensed
possession of a firearm was ordered to run concurrently with Appellant’s
sentence for robbery and did not change Appellant’s overall, aggregate
sentence disposition.

5  Appellant filed a notice of appeal on December 12, 2019. On January 30,
2020, the trial court ordered Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant complied
timely on January 20, 2020. The trial court issued an opinion pursuant to
Pa.R.A.P. 1925(a) on July 30, 2020.

                                           -4-
J-S09015-21


      Appellant’s first two issues challenge the trial court’s rulings on

suppression. We adhere to the following standards:

      Our standard of review in addressing a challenge to the denial of
      a suppression motion is limited to determining whether the
      suppression court's factual findings are supported by the record
      and whether the legal conclusions drawn from those facts are
      correct.    Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the suppression court's factual findings are
      supported by the record, we are bound by these findings and may
      reverse only if the court's legal conclusions are erroneous. The
      suppression court's legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts. Thus, the conclusions
      of law of the courts below are subject to our plenary review.

      Moreover, appellate courts are limited to reviewing only the
      evidence presented at the suppression hearing when examining a
      ruling on a pre-trial motion to suppress.

Commonwealth v. Harlan, 208 A.3d 497, 499 (Pa. Super. 2019) (citation

omitted).

      In his first issue presented, Appellant claims the trial court erred by

denying suppression of the victim’s identification of Appellant.    Appellant

claims the police told the victim that they detained a suspect and recovered

his cellular telephone before the victim identified Appellant at the hospital.

Thus, Appellant claims the identification was unduly suggestive because “in

essence, the [victim] was told that [Appellant] was the perpetrator.”

Appellant’s Brief at 30.     Appellant further contends that there was no

independent basis for the victim’s identification:



                                     -5-
J-S09015-21


      [Because the victim’s hospital identification was unduly
      suggestive, and the street encounter was relatively brief], the
      [victim’s] undoubted focus on the firearm pointed at his chest as
      evidenced by his attempt to block it, his identification more than
      three hours after the incident, the presence of a cross-racial
      identification, and the undoubted stress that accompanies being
      robbed at gunpoint and shot, the Commonwealth has failed to
      meet its burden of proving that the identification was untainted.

Id.

      We have previously decided:

      A court must assess the reliability of an out-of-court identification
      by examining the totality of the circumstances.          A pre-trial
      identification will not be suppressed as violative of due process
      unless the facts demonstrate that the identification procedure was
      so impermissibly suggestive as to give rise to a very substantial
      likelihood of irreparable misidentification. The reliability of an
      out-of-court identification is determined by considering the
      totality of the circumstances, including, inter alia, the following
      specific factors: (1) the witness' ability to observe the criminal
      act; (2) the accuracy of [a] photo array selection and other
      descriptions; (3) the lapse of time between the act and any
      line-up; and (4) any failure to identify the defendant on prior
      occasions.     The purpose of a suppression order regarding
      exclusion of identification evidence is to prevent improper police
      action. Thus, where a defendant does not show that improper
      police conduct resulted in a suggestive identification, suppression
      is not warranted.

      Additionally, even if an out-of-court identification is suggestive,
      an in-court identification is admissible if there exists an
      independent basis for the identification. An independent basis is
      established when the in-court identification resulted from the
      criminal act and not the suggestive identification procedure. To
      determine if an identification resulted from the criminal act and,
      therefore, has an independent basis, the trial court must consider
      the following factors:

         The opportunity of the witness to view the criminal at the
         time of the crime, the witness' degree of attention, the
         accuracy of the witness' prior description of the criminal, the
         level of certainty demonstrated by the witness at the


                                      -6-
J-S09015-21


          confrontation, and the length of time between the crime and
          the confrontation.

Commonwealth v. Russell, 209 A.3d 419, 430–431 (Pa. Super. 2019)

(internal citations, quotations, and brackets omitted), appeal denied, 218 A.3d

862 (Pa. 2019).

       Here, the trial court determined that the victim had ample opportunity

to view Appellant during the commission of the crimes and provided police

with a detailed description prior to the identification at the hospital. More

specifically, the trial court found that the area was well-lit, Appellant’s face

was not covered, and Appellant was in close proximity to the victim. See Trial

Court Opinion, 7/30/2020, at 19. Moreover, there is no dispute that before

identifying Appellant at the hospital, the victim described his assailant to police

as a “black male, late forties, medium build, wearing a dark overcoat and a

hoodie, riding a bicycle and the person smelled of alcohol and was missing

bottom teeth.”6 Appellant’s Brief at 26. The trial court also determined that

the hospital identification was not unduly suggestive, that the victim

independently identified Appellant upon viewing him at the hospital, and,

thereafter, asked the police to view Appellant a second time to be certain.

Trial Court Opinion, 7/30/2020, at 7.


____________________________________________


6  Appellant asserts that the victim “could not recall when he told police about
the smell of alcohol and missing teeth. It may have been when police first
questioned him at the hospital or sometime later.” Appellant’s Brief at 26.
The arresting officer, however, confirmed that Appellant smelled of alcohol at
the time of his arrest. See Trial Court Opinion, 7/30/2020, at 7.

                                           -7-
J-S09015-21


      Upon review of the record and applicable law, we agree with the trial

court’s assessment that suppression was unfounded. The victim was able to

provide the police with a description of Appellant shortly after viewing him

during the commission of the crimes. The victim was able to provide specific,

detailed identifying factors, most notably, that his assailant smelled of alcohol

and was missing bottom teeth, both of which are race-neutral features.

Appellant matched that description and the victim twice confirmed it.

Furthermore, the trial court noted that video surveillance of the scene also

confirmed the victim’s version of events. Id. at 19.    Hence, the witness was

able to observe the criminal act, provide an accurate description of Appellant

close in time between the criminal act and viewing Appellant, and did not fail

to identify Appellant on prior occasions.        Based upon the totality of

circumstances, we cannot conclude that even if the police suggested to the

victim that his cellular telephone had been recovered from Appellant prior to

the identification, that such information was so impermissibly suggestive as

to give rise to a very substantial likelihood of irreparable misidentification.

From our review, the victim’s independent identification of Appellant resulted

from the criminal acts and was not the product of a tainted police identification

procedure. Accordingly, suppression was unwarranted and Appellant’s first

issue lacks merit.

      Next, Appellant argues the trial court erred by denying suppression

because the police lacked reasonable suspicion to detain him. He claims that


                                      -8-
J-S09015-21


he was not engaged in criminal activity, was not riding a bicycle as reported

by the victim and was merely talking on a cellular telephone when he was

seized by police. Appellant’s Brief at 36-37. Appellant asserts that he was

not the only person on the street at the time of the arrest, the cellular

telephone application police used for tracking was not completely accurate,

and there was evidence that Appellant was walking in a different direction

than the tracking application indicated. Id. at 37.

      This Court has recognized:

      An investigative detention, unlike a mere encounter, constitutes a
      seizure of a person and thus activates the protections of [the
      Fourth Amendment of the United States Constitution and] Article
      1, Section 8 of the Pennsylvania Constitution.

      To institute an investigative detention, an officer must have at
      least a reasonable suspicion that criminal activity is afoot.
      Reasonable suspicion requires a finding that based on the
      available facts, a person of reasonable caution would believe the
      intrusion was appropriate.

      Reasonable suspicion exists only where the officer is able to
      articulate specific observations which, in conjunction with
      reasonable inferences derived from those observations, led him
      reasonably to conclude, in light of his experience, that criminal
      activity was afoot and that the person he stopped was involved in
      that activity. Therefore, the fundamental inquiry of a reviewing
      court must be an objective one, namely, whether the facts
      available to the officer at the moment of intrusion warrant a
      person of reasonable caution in the belief that the action taken
      was appropriate.

      The question of whether reasonable suspicion existed at the time
      of an investigatory detention must be answered by examining the
      totality of the circumstances to determine whether there was a
      particularized and objective basis for suspecting the individual
      stopped of criminal activity.




                                    -9-
J-S09015-21


      In making this determination, we must give due weight to the
      specific reasonable inferences the police officer is entitled to draw
      from the facts in light of his experience. Also, the totality of the
      circumstances test does not limit our inquiry to an examination of
      only those facts that clearly indicate criminal conduct. Rather,
      even a combination of innocent facts, when taken together, may
      warrant further investigation by the police officer.

Commonwealth v. Luczki, 212 A.3d 530, 544-545 (Pa. Super. 2019)

(internal citations, quotations, brackets, and ellipses omitted).

      Moreover, we have determined:

      Among the factors to be considered in establishing a basis for
      reasonable suspicion are tips, the reliability of the informants,
      time, location, and suspicious activity, including flight.
      Reasonable suspicion is considerably less than proof of
      wrongdoing by a preponderance of the evidence.              When
      evaluating whether reasonable suspicion existed in a particular
      case, this Court must view the circumstances through the eyes of
      a trained officer, not an ordinary citizen. Reasonable suspicion
      depends upon both the content of the information possessed by
      the police and its degree of reliability.

Commonwealth v. Milburn, 191 A.3d 891, 898 (Pa. Super. 2018).

      Further, in Milburn, we concluded that reasonable suspicion may be

established by using a cellular telephone tracking application:

      Officer James's conclusion that the individuals in the van that he
      observed in the parking lot of the A–Plus Mini Market may have
      been involved in criminal activity was reasonable because: (1) he
      had experience with the reliability of the “Find My iPhone” app;
      (2) he arrived quickly at the location identified by the “ping;” (3)
      no other vehicles or individuals were present at the location; (4)
      the driver of the vehicle was operating it in a manner consistent
      with nervousness; and (5) he knew that the “pinged” location was
      a high crime area.

      The totality of the circumstances, of which the “Find My iPhone
      ping” was but one factor, establish that [the police] had specific
      and articulable reasonable facts that led them to conclude that the
      individuals in the van were engaged in criminal activity. Thus,

                                     - 10 -
J-S09015-21


       reasonable suspicion existed for them to conduct an investigatory
       detention[.]

Id. at 899.

       In this case, the trial court found “the detectives had sufficient

reasonable suspicion to stop [Appellant] based upon the description of the

assailant, the victim's iPhone pinging in the "Find my Phone" app matching

[Appellant’s] exact location, and [Appellant’s] suspicious movements.” 7 Trial

Court Opinion, 7/30/2020, at 23.         Here, the police had a detailed description

of Appellant, had reliable information tracking the stolen cellular telephone to

Appellant’s precise location, and Appellant engaged in suspicious activity and

fled upon police arrival. Based upon our standard of review and the applicable

law as set forth above, we discern the trial court did not abuse its decision by

determining the police had reasonable suspicion to conduct an investigatory

detention of Appellant. For all of these reasons, we conclude that the record

does not support suppression.

       Finally, Appellant argues that the trial court abused its discretion by

imposing an excessive sentence:

       [Appellant] is nearing 60 years old. The trial court gave him a
       sentence for a single criminal episode that will all but guarantee
       that he will never leave prison. Notwithstanding the seriousness
       of the charges for which he was convicted, robbery and
       aggravated assault, this sentence is manifestly excessive. This
       sentence is disproportionate and unreasonable where he was
____________________________________________


7  More specifically, regarding suspicious behavior, the police testified that
when they “pulled up next to [Appellant], [Appellant] gave [them] "side eye,"
reached towards his waistband, and began moving away.” Trial Court Opinion,
7/30/2020, at 23.

                                          - 11 -
J-S09015-21


      given consecutive sentences for the same behavior. The [trial]
      court proposed that the sentence was imposed with compassion
      but a sentence that assures a defendant that he has little to no
      chance of a life without bars, is anything but. To add insult to
      injury, the lower court imposed a consecutive 5 years of probation
      after [Appellant] has served what will no doubt be 34 years.

      Decades from now, [Appellant] will still be in prison. This Court
      cannot presume that he may be paroled at 17 years, or 25 years
      or 30 years. This Court should remand for a new sentencing
      hearing.

Appellant’s Brief at 37-38 (citations omitted).    He further argues he was

“diagnosed with Post Traumatic Stress Disorder, alcoholism, and displayed the

effects of bipolar disorder. His turbulent childhood and the systemic violence

that surrounded his life warranted a sentence that takes his life into account

as well as addressing the impact [on the victim]. Id. at 41.

      This Court has stated:

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. Prior to reaching the
      merits of a discretionary sentencing issue, this Court conducts a
      four-part analysis to determine:

         (1) whether appellant has filed a timely notice of appeal,
         see Pa.R.A.P. 902 and 903; (2) whether the issue was
         properly preserved at sentencing or in a motion to
         reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)
         whether appellant's brief has a fatal defect, see Pa.R.A.P.
         2119(f); and (4) whether there is a substantial question that
         the sentence appealed from is not appropriate under the
         Sentencing Code, see 42 Pa.C.S.[A.] § 9781(b).

      When an appellant challenges the discretionary aspects of his
      sentence, we must consider his brief on this issue as a petition for
      permission to appeal.

      The determination of what constitutes a substantial question must
      be evaluated on a case-by-case basis. Further, a substantial
      question exists only when the appellant advances a colorable
      argument that the sentencing judge's actions were either: (1)

                                     - 12 -
J-S09015-21


      inconsistent with a specific provision of the Sentencing Code; or
      (2) contrary to the fundamental norms which underlie the
      sentencing process.

Commonwealth v. Pacheco, 227 A.3d 358, 374–375 (Pa. Super 2020)

(internal case citations, quotations and brackets omitted), appeal granted in

part, 237 A.3d 396 (Pa. 2020).

      In the instant case, Appellant filed a timely notice of appeal, preserved

his claims in a timely post-sentence motion, and included in his appellate brief

a Rule 2119(f) statement.        As such, he complied with the first three

requirements as set forth above.       Now, we examine whether Appellant

presents a substantial question for our review.

      Regarding the imposition of consecutive sentences, this Court has

stated:

      A court's exercise of discretion in imposing a sentence
      concurrently or consecutively does not ordinarily raise a
      substantial question. Rather, the imposition of consecutive rather
      than concurrent sentences will present a substantial question in
      only the most extreme circumstances, such as where the
      aggregate sentence is unduly harsh, considering the nature of the
      crimes and the length of imprisonment.

      [An appellant] may raise a substantial question where he receives
      consecutive sentences within the guideline ranges if the case
      involves circumstances where the application of the guidelines
      would be clearly unreasonable, resulting in an excessive sentence;
      however, a bald claim of excessiveness due to the consecutive
      nature of a sentence will not raise a substantial question.

Pacheco, 227 A.3d at 376 (citation omitted). Here, we find Appellant’s claim

raises a substantial question.

      We adhere to the following:


                                     - 13 -
J-S09015-21


      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

      Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super.
      2006).

      “Although Pennsylvania's system stands for individualized
      sentencing, the court is not required to impose the ‘minimum
      possible’ confinement.” [Commonwealth v.] Moury, 992 A.2d
      [162,] 171 [(Pa. Super. 2010)](citation omitted).

Commonwealth v. Davis, 241 A.3d 1160, 1177 (Pa. Super. 2020).

      Our Supreme Court has “observed that this Court's review of the

discretionary aspects of a sentence is confined by the statutory mandates of

42 Pa.C.S.A. § 9781(c) and (d).” Commonwealth v. Macias, 968 A.2d 773,

776 (Pa. Super. 2009) (citation omitted). In pertinent part, Section 9781(c)

states that “[t]he appellate court shall vacate the sentence and remand the

case to the sentencing court with instructions if it finds [] the sentencing court

sentenced    within    the   sentencing   guidelines   but   the   case   involves

circumstances where the application of the guidelines would be clearly

unreasonable[.]” 42 Pa.C.S.A. §9781(c)(2). “In all other cases the appellate

court shall affirm the sentence imposed by the sentencing court.”              42

Pa.C.S.A. § 9781(c).

      We have recognized:

      the term “unreasonable,” while not defined in the Sentencing
      Code, generally means a decision that is either irrational or not

                                      - 14 -
J-S09015-21


      guided by sound judgment. [Our Supreme] Court [has stated]
      that the context of the term's use in Section 9781 indicates that
      the legislature “intended the concept of unreasonableness to be
      inherently a circumstance-dependent concept that is flexible in
      understanding and lacking precise definition.”

      [The] Supreme Court held that a sentence can be deemed
      unreasonable after review of the four elements contained in
      Section 9781(d) or if the sentencing court failed to take into
      account the factors outlined in 42 Pa.C.S.A. § 9721(b).

Macias, 968 A.2d at 777 (internal citations omitted). “[W]hen the proper

standard of review is utilized, rejection of a sentencing court's imposition of

sentence on unreasonableness grounds should occur infrequently, whether

the sentence is above or below the guidelines ranges.” Id. (internal citations

and quotations omitted).

      Regarding Sections 9781(d) and 9721(b), we have determined:

      In reviewing the sentence, an appellate court shall have regard
      for: (1) the nature and circumstances of the offense and the
      history and characteristics of the defendant; (2) the opportunity
      of the sentencing court to observe the defendant, including any
      presentence investigation; (3) the findings upon which the
      sentence was based; and (4) the guidelines promulgated by the
      commission. See 42 Pa.C.S.A. § 9781(d)(1)–(4).

      Further, 42 Pa.C.S.A. § 9721(b), pertaining to sentencing
      generally, relevantly provides:

         (b) General standards.—[T]he court shall follow the
         general principle that the sentence imposed should call for
         confinement that is consistent with the protection of the
         public, the gravity of the offense as it relates to the impact
         on the life of the victim and on the community, and the
         rehabilitative needs of the defendant....In every case in
         which the court imposes a sentence for a felony or
         misdemeanor...the court shall make as a part of the record,
         and disclose in open court at the time of sentencing, a
         statement of the reason or reasons for the sentence
         imposed.


                                     - 15 -
J-S09015-21


      42 Pa.C.S.A. § 9721(b) (bold in original).

      Nevertheless, “[a] sentencing court need not undertake a lengthy
      discourse for its reasons for imposing a sentence or specifically
      reference the statute in question[.]” Commonwealth v. Crump,
      995 A.2d 1280, 1283 (Pa. Super. 2010). “Rather, the record as a
      whole must reflect the court's reasons and its meaningful
      consideration of the facts of the crime and the character of the
      offender.” Commonwealth v. Malovich, 903 A.2d 1247, 1253
      (Pa. Super. 2006) (citation omitted).

Davis, 241 A.3d at 1178.

      Initially, we note there is no dispute that the trial court imposed

consecutive sentences in the standard guideline range and, therefore, clearly

contemplated the sentencing guidelines.       Next, the trial court “reviewed [a]

mental health evaluation, the presentence investigation report, [Appellant’s]

sentencing memo[random] and listened to [Appellant’s] argument at

sentencing regarding the mitigating factors pertinent to [Appellant’s] case,

including [his] history of substance abuse, bipolar disorder, post-traumatic

stress disorder, and age” before imposing the sentence. Trial Court Opinion,

7/30/2020, at 29. The trial court also “heard argument from both counsel;

listened to the victim impact statements; reviewed [Appellant’s] criminal

history; and listened to [Appellant’s] brief allocution.” Id. at 29-30.

      The trial court ultimately concluded that “[a]fter considering all of the

information about the crime committed, the tremendous negative impact on

the victim, and [Appellant’s] own personal background, criminal history and

rehabilitative needs, [] a standard range [aggregate] sentence of 17 to 34

years [of] incarceration plus 5 years reporting probation was appropriate.”


                                     - 16 -
J-S09015-21


Id. at 30. The trial court specifically considered the gravity of the offense,

the protection of the public, and Appellant’s rehabilitation needs, noting that:

1) Appellant was on parole for a similar 1996 armed robbery at the time of

the crimes herein; 2) the instant crimes constituted an escalation of violence

because Appellant shot the victim, whereas the prior robbery did not result in

injury; 3) the victim sustained permanent injuries affecting his income and

the incident left his entire family traumatized; and, 4) Appellant displayed little

remorse and denied committing the crimes at issue during sentencing. Id. at

26-30. The trial court also specifically considered Appellant’s age, opining that

Appellant had squandered prior chances at rehabilitation, there was no

indication Appellant planned to stop robbing people even though he was 57

years old, and public safety was still at risk. Id. at 28.

       In this case, we discern no abuse of discretion in sentencing Appellant.

The trial court detailed the nature and circumstances of the offenses, the

history and characteristics of Appellant, and the findings upon which the

sentence was based. It had the benefit of a presentence investigation report,8

the opportunity to observe Appellant, and considered the sentencing

guidelines.    The trial court also specifically examined each of the Section



____________________________________________


8 “Where the court is in possession of a presentence report (PSI), we presume
that the sentencing judge was aware of relevant information regarding the
defendant's character and weighed those considerations along with mitigating
statutory factors.” Commonwealth v. Wallace, 244 A.3d 1261, 1279 (Pa.
Super. 2021) (citation and internal quotations omitted).

                                          - 17 -
J-S09015-21


9721(b) factors including the gravity of the offense, the impact on the victim,

and Appellant’s rehabilitative needs. Upon our review, the record reflects the

trial court's reasons for imposing sentence and shows its meaningful

consideration of the facts of the crime and Appellant’s character.     For the

foregoing reasons, we conclude Appellant’s sentence was not unreasonable

and the trial court did not abuse its discretion in sentencing Appellant.

Accordingly, Appellant’s final issue is without merit.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/25/2021




                                     - 18 -